Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/22 has been entered.
This application is in condition for allowance except for the following formal matters:
Specification
The disclosure is objected to because of the following informalities: The errors in the specification have been pointed out by the Examiner in the last several Office actions.  Applicants have attempted to overcome these errors many times, with the last attempt in their 5/18/22 filing; however, many of the errors in the specification have not been corrected.  Specifically, the structure 
    PNG
    media_image1.png
    195
    253
    media_image1.png
    Greyscale
 is missing a chemical bond between the methyl group and a backbone carbon atom and should be replaced with 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
The reaction scheme which spans pages 1 and 2 of Applicants amendments has several errors.  The structure 
    PNG
    media_image3.png
    130
    400
    media_image3.png
    Greyscale
does not satisfy the valency requirements of carbon.  Additionally, the carbon atoms along the backbone are no longer depicted as radicals as shown in Applicants originally filed specification.  This structure needs to be amended to 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, which corrects for all of the valency discrepancies and missing radicals.  
Additionally, the structure 
    PNG
    media_image5.png
    228
    684
    media_image5.png
    Greyscale
 makes no chemical sense as many chemical bonds do not line up, there are some carbon atoms with five bonds, and some hydrogen atoms with two bonds.  The only way that the reaction scheme described by Applicants can make any chemical sense is if it were written as:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.
	Each of the grafting sites which react with CH2=CH-X do not form bonds between each grafting site as incorrectly depicted by Applicants but rather they may grow from each radical present in 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
	Additionally, the structure 
    PNG
    media_image8.png
    90
    148
    media_image8.png
    Greyscale
should be replaced with 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
and not 
    PNG
    media_image10.png
    171
    256
    media_image10.png
    Greyscale
as previously submitted by Applicants.  
 	
	Claims 7-14 and 18-24 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766